DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 01 November 2021, cancelling claims 2-3, 9 and 35.  Therefore, claims 1, 4-8, 10-16, 34 and 36-37 remain pending in the application.  Of these, claims 1, 10 and 34 are independent.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (to correct minor informalities): 
In claim 1, line 9, “test circuit (BIST)” has been replaced with --test (BIST) circuit--.
In claim 1, lines 12, “the BIST comprises” has been replaced with --the BIST circuit comprises--.
In claim 5, line 3, “region, and a test” has been replaced with --region and a test-- (without the comma).
claim 13, line 4, “region, and a test” has been replaced with --region and a test-- (without the comma).
In claim 15, “of Claim 9” has been replaced with --of Claim 10-- (since claim 9 has been cancelled and claim 10 has been amended to include the subject matter of previous claim 9).
In claim 34, line 19, a semicolon has been added at the end of the line, after “access command”.

The title has been replaced with --MEMORY TEST APPARATUS AND TESTING METHOD THEREOF INCLUDING BUILT-IN SELF TEST (BIST)-- (to be more descriptive and clearly indicative of the invention to which the claims are directed).


Allowable Subject Matter
Claims 1, 4-8, 10-16, 34 and 36-37 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding argument(s) in Remarks, filed 01 November 2021.  
Particularly, regarding claim 1 (and its dependent claims 4-8), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:  the BIST circuit comprises: a test interface responsive to the first and second test commands; a command FSM; a direct access controller; and a multiplexer configured to receive: (i) signals generated at an output(s) of the command FSM, (ii) signals generated at an output(s) of the direct access and (iv) data output from the memory device in response to the second test command; and wherein the test interface is configured to receive the data output from the memory device in response to the second command, but is not configured to receive data output from the memory device in response to the first command.
Further, regarding claim 10 (and its dependent claims 11-16), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:  the BIST module comprises: a command FSM module configured to execute at least one test procedure to access the memory device and execute a test procedure corresponding to the FSM operation command; a direct access controller configured to execute the auto-operation test in accordance with the direct access command; a multiplexer configured to receive signals generated at an output(s) of the command FSM module and signals generated at an output(s) of the direct access controller, and further configured to receive data output from the memory device in response to the test command received from the test equipment and selectively pass the data to the command FSM module and the direct access controller based on the test command; and a test interface configured to selectively receive output data from the memory device via the direct access controller but not via the command FSM module.
Further, regarding claim 34 (and its dependent claims 36-37), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:  the BIST module includes: a command FSM module including at least one test procedure to access the memory device and execute a test procedure corresponding to the FSM operation command; and a direct access controller which executes the auto-operation test in accordance with the direct and wherein the test interface receives the output data from the direct access controller in response to the access command, but does not receive the output data from the command FSM module in response to the FSM operation command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824